Affirming.
Appellant and appellee were married on December 24, 1928. On December 6, 1929, appellant brought this suit against appellee for divorce and alimony, charging that for not less than six months he had habitually behaved toward her in such a cruel and inhuman manner as to indicate a settled aversion to her and to destroy permanently her peace and happiness. The appellee by his answer denied the allegations of the petition. Proof was taken, and on final hearing the circuit court dismissed the petition. The wife appeals.
The wife testified to facts clearly constituting cruel and inhuman treatment on the part of her husband. The husband testified, contradicting the wife as to mistreatment by him and charged misconduct by the wife. The other testimony in the case throws little real light on the transactions testified to, as they occurred when others were not present. It would serve no good to set out in this opinion the facts so testified to by each of them. It is the rule of this court not to disturb the finding of the chancellor, where on the whole record the mind is left in doubt as to the truth. The case is so unusual that the record has been read by three of us; all agree that on the proof the judgment of the chancellor cannot be disturbed.
Judgment affirmed on original and on cross appeal. *Page 448